DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A (claims 1-8, 14, 40-44) in the reply filed on 12/17/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14, 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Eubank (US 2009/0020130) in view of Uenishi (US 6,505,625).
Eubank shows an oral appliance comprising an upper arcuate body with maxillary labial/lingual walls to form an upper body channel with an upper dentition impression therein with the body base outer surface having flat portions (upper appliance in Fig. 1-2; 22a-c); a lower body having mirrored structure for the mandible (Fig. 1-2); and at least one node disposed on a lower body base outer surface disposed to engage the flat portions upon receipt of the teeth in their respective appliances (16a-c).  With respect to claims 2-7, the lower body base outer surface has the nodes at left and right posterior such as at second molars and anterior medial portions such as at central incisors thereof (Fig. 1-2).  With respect to claim 8, the nodes have an arcuate external surface (Fig. 1-2).  With respect to claim 14, the 
However, Eubank fails to show the upper body base outer surface is a generally flat outer surface, instead showing only flat portions.  Uenishi similarly shows two appliances for receiving dental arches wherein one has nodes thereon and the other is generally flat (Fig. 10 in particular; meets the generally flat language since there is only a slight dip to the thinner portion which is also flat).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eubank’s appliances by having the generally flat upper appliance as taught by Uenishi in order to take advantage of alternative appliance topography for supporting opposing arch nodes and providing greater surface area for node contact.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant appears to argue that Uenishi doesn’t show a generally flat outer surface since there is a depressed thin sheet portion and processed surfaces to be cut out.  However Uenishi’s device does not have these portions cut out as shown in the figures, this is something that may be done later.  Additionally, the depressed thin sheet portion is also flat and therefore the lower outer body as a whole is generally flat.  If Applicant is trying to claim the entirety of the outer surface lies in a single plane, then it is suggested to include this language in order to overcome the present prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772